     6:19-cv-02300-SAL-KFM         Date Filed 06/10/20      Entry Number 53     Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Dwayne Eddie Starks,                                       Case No.: 6:19-CV-02300-SAL

               Petitioner,

v.
                                                                    ORDER
Warden Lee Correctional Institution,


               Respondent.


        This matter is before the Court for review of the May 12, 2020 Report and

Recommendation (“Report”) of United States Magistrate Judge Kevin F. McDonald, made in

accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the Report, the

Magistrate Judge recommends that the Court grant Petitioner’s unopposed Motion to Stay, ECF

No. 48, where the Supreme Court of South Carolina recalled a remittitur in Petitioner’s post-

conviction relief proceedings by order dated March 4, 2020. See ECF No. 48-1, 50 at 2. No party

filed objections to the Report, and the time to do so has lapsed.

        The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on




                                                 1
   6:19-cv-02300-SAL-KFM           Date Filed 06/10/20      Entry Number 53         Page 2 of 2




the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the above standard, the Court finds no clear error, adopts the Report, and

incorporates the Report by reference herein. Accordingly, Petitioner’s Motion to Stay, ECF No.

48, is GRANTED so that Petitioner may exhaust state court remedies. The Court holds

Petitioner’s habeas petition in abeyance pending exhaustion of his state court remedies.

Petitioner is directed to notify this Court in writing within thirty (30) days after his state court

remedies have been exhausted.

               IT IS SO ORDERED.

                                                     /s/
June 8, 2020                                         Sherri A. Lydon
Columbia, South Carolina                             United States District Judge




                                                 2
